Opinion by
Judge MaoPhail,
L. Marra Real Estate (Appellant), purchaser of 5 parcels of real estate at a tax sale of seated land in Huntingdon County, appeals to this Court from the *86dismissal of its exceptions to the confirmation of the tax sales. The principal substantive issue presented to the trial court was whether Appellant had standing to file exceptions as the successful bidder. The trial court concluded it did not.
This Court is well satisfied that all of the relevant issues were adequately and correctly addressed in the able opinion of Honorable John W. Keller, specially presiding, reported at Pa. H. & C.3rd (1980). We, accordingly, affirm on the opinion of the trial judge.
Order
The order of the Court of Common Pleas of Huntingdon County dated November 12, 1980 is affirmed.